office_of_chief_counsel internal_revenue_service memorandum number release date cc tege emrogers postn-103272-17 uilc date february to linda azmon senior counsel northeast area long island tax exempt government entities division counsel from paul j carlino branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities subject application of sec_530 of the revenue act of this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 whether a third party that taxpayer contracted with to perform its employment_tax obligations is the statutory employer under sec_3401 with the result that taxpayer is relieved of federal employment_taxes including taxes under the federal_insurance_contributions_act fica federal_unemployment_tax_act futa and federal_income_tax withholding itw collectively employment_taxes is taxpayer entitled to relief treatment under sec_530 of the revenue act of sec_530 all references to section are to the internal_revenue_code_of_1986 as amended unless otherwise noted sec_530 has never been codified in title_26 of the u s code but many publishers of the internal_revenue_code include the text of sec_530 in the notes following code sec_3401 postu-134565-16 conclusion sec_1 the third party is not a statutory employer under sec_3401 and taxpayer is not relieved of the employment_taxes at issue taxpayer is not entitled to relief under sec_530 because sec_530 is not applicable to the present dispute facts taxpayer is an s_corporation which operates a -------------- ------------------- business in conducting its operations during the years in issue taxpayer hired workers to perform services in various capacities including accounting administrative marketing ------------------------------------------------------------- taxpayer filed form_1120s u s income_tax return for an s_corporation for the years in issue and did not claim any deductions for officer compensation or salaries and wages instead taxpayer claimed deductions for employee_leasing for its entire workforce prior to the years in issue taxpayer entered into a contract entitled peo services agreement with a third party under the contract taxpayer assumes the responsibility for the day-to-day supervision and control of the individuals who the peo retains to work at taxpayer’s location and the peo does not and shall not have any liability obligation or responsibility therefore whatsoever taxpayer must pay at least one business_day before each payroll date an amount equal to all wages salaries and any all other charges or payments to be paid to or with respect to the individuals who the peo retains to work at taxpayer’s location taxpayer must provide a security deposit or procure a letter_of_credit naming peo beneficiary in the amount as determined by the peo to cover wages salaries contributions premiums and any and all other charges or payments to be paid to or with respect to the individuals who the peo retains to work at taxpayer’s location and peo may terminate the contract immediately without notice upon the occurrence of the taxpayer’s failure to pay any invoice in full in the amount and at the time specified when due or any breach or default of the contract by taxpayer in the event of termination for any reason whatsoever the contract provides that taxpayer is responsible for payment of all wages salaries and employment related taxes the duties of the peo under the contract include administering taxpayer payroll designated benefits and personnel policies and procedures related to the individuals who the peo retains to work at taxpayer’s location providing human resource administration and payroll administration furnishing and keeping workers compensation insurance covering the individuals who the peo retains to work pincite the third party was part of an industry that among other things markets its ability to assist employers with ministerial tasks associated with the reporting and payment of employment_taxes a professional_employer_organization peo is the name commonly used to reference entities in this industry and we will reference the third party as such for the duration of this memo postu-134565-16 taxpayer’s location in force processing and paying wages from its own accounts to the individuals who the peo retains to work at taxpayer’s location based on the hours reported by the taxpayer and filing all employment_tax returns ie form_940 employer's annual federal unemployment futa_tax return and form_941 employer's quarterly federal tax_return with the government and furnishing information returns ie forms w-2 wage and tax statement to the individuals who the peo retains to work at taxpayer’s location although the contract generally refers to the individuals who the peo retains to work at taxpayer’s location as co-employees taxpayer does not dispute that at all times during the years at issue it was the common_law employer of the co-employees and had the right to direct and control all aspects of the employment relationship between itself and these individuals taxpayer did not file any forms or form sec_941 or issue or file forms w-2 with respect to any employees for any of the years at issue based on its contract with the peo and took no steps to verify that the peo filed and paid the employment_taxes due or filed the appropriate returns taxpayer learned on audit that the peo failed to remit applicable employment_taxes to the government and now asserts that it paid the amount in question in full to the peo and is not liable for the unpaid employment_taxes that the peo failed to remit to the government law and analysis issue l for employment_taxes to apply an employer-employee relationship must exist the existence of an employer-employee relationship generally is determined using the common_law control test see sec_31_3121_d_-1 i -1 a and c - a of the employment_tax regulations in the present case taxpayer does not dispute it was the common_law employer of the workers at issue thus there is no question about the employment status of the workers taxpayer also acknowledges that the common_law employer has the responsibility to pay the underlying tax_liabilities on wages it pays to employees taxpayer alleges however that it paid the requisite amount of wages the employer share of fica and the proper amount of futa taxes to the peo and that a peo is obligated by statute under sec_3401 to withhold employment_taxes from those wages and pay such taxes over to the government making the peo solely responsible for the payment of the employment_taxes at issue pursuant to sec_3401 if the common_law employer does not have control of the payment of wages the term employer means the person having control of the payment the individuals referenced as co-employees in the contract are referred to as employees or workers for the duration of this memo postu-134565-16 of wages although the code imposes only federal_income_tax withholding obligations upon the sec_3401 employer case law has extended the sec_3401 employer’s obligations to include withholding and payment of fica and futa taxes see 419_us_43 in re armadillo corp v united_states 561_f2d_1362 10th cir the 25_f3d_662 8th cir the key inquiry to make in determining whether the peo is a sec_3401 employer of the taxpayer’s employees is to establish whether the peo was in control of the payment of wages to those employees when determining whether a person has control of the payment of wages the focus is on the legal control of the payment of such wages see sec_31_3401_d_-1 of the employment_tax regulations several cases have dealt with the issue of what constitutes control of the payment of wages for purposes of determining if a taxpayer is a sec_3401 employer in winstead v united_states 109_f2d_989 4th cir the taxpayer winstead owned land that was farmed by sharecroppers who were accountable for their hired help however the sharecroppers could not pay the hired help until after the crops were sold therefore winstead paid the help from his checking account over which the sharecroppers had no authority then deducted what he paid from the sharecroppers’ share of the crop proceeds winstead who was not the common_law employer was held to have control of the payment of wages to the hired help and thus to be the employer under sec_3401 in in re 199_br_62 bankr m d fla the taxpayer earthmovers a construction company in chapter bankruptcy contracted with a leasing company that operated similarly to the peo in this case pursuant to the terms of the contract earthmovers leased all of its employees from sunshine staff leasing the employees were under the direction and control of earthmovers but sunshine was responsible for the payment of wages to the employees the collection of the appropriate payroll_taxes from the paychecks the payment of all employee withholding taxes due and the filing of all necessary federal tax forms because earthmovers had exclusive control of its workers the court held it to be the common_law employer the court also found that because earthmovers submitted the information regarding the hours worked each week by each employee forwarded the amount owed for payroll including the tax amounts to sunshine and retained the right to hire and fire the employees sunshine was not in control of the payment of wages for purposes of sec_3401 thus the court held earthmovers bore ultimate responsibility for payment of taxes other cases have also held a taxpayer to not be a sec_3401 employer if the taxpayer received payroll information and funds from its client prior to the delivery of payroll to the client employees see 184_br_834 d c fla leasing company not the sec_3401 d employer of cleaners because it generated payroll checks based on information submitted to it by the common_law postu-134565-16 employer and no evidence that leasing company would pay wages without first receiving funds to do so from common_law employer 162_br_901 bankr m d fia leasing company not the sec_3401 employer of security guards because leasing company did not issue checks to the guards unless it received payment from the client company our office has also issued memorandums based on similar facts advising that a taxpayer is not in control of the payment of wages if the payment of wages is contingent upon or proximately related to the taxpayer having first received funds from its clients based on the provisions contained in the contract the peo is not considered to be in control of the payment of wages within the meaning of sec_3401 because the peo did not assume legal responsibility for payment of the wages to the employees under the terms of the contract taxpayer must pay the peo an amount equal to the wages and salaries with respect to the workers in advance of the next payroll date to ensure that the peo will not be responsible for payment of wages to these workers taxpayer must provide a security deposit or letter_of_credit naming the peo as beneficiary in the amount as determined by the peo to cover the wages and salaries additionally the peo may terminate the contract immediately without notice and taxpayer is responsible for payment of all wages salaries and employment related taxes thus the peo acted merely as a conduit for taxpayer in making payroll and does not meet the standards in sec_3401 and the regulations thereunder issue sec_530 provides that if certain requirements discussed below are met workers shall be deemed not to be employees of a taxpayer for employment_taxes unless the taxpayer had no reasonable basis for treating the worker as other than an employee as explained more fully below sec_530 is not applicable in this case because the taxpayer’s liability for the employment_taxes does not involve a question of whether the workers are employees or nonemployees rather the issue is solely whether the taxpayer remains liable for employment_taxes on wages paid to common_law employees which the peo failed to pay over to the government there are three requirements for a taxpayer to obtain sec_530 relief from employment_taxes first the taxpayer did not treat an individual or any worker holding a substantially_similar position as an employee for any period for purposes of employment_taxes second the taxpayer must have filed all required federal returns including information returns on a basis consistent with the taxpayer’s treatment of by contrast in 305_br_333 m d fla the court held that an employee_leasing company was in fact a sec_3401 employer because it advanced payroll on behalf of its client notwithstanding the court held both the leasing company and the common_law employer equally responsible to the irs for employment_taxes see for example fsa cca tam postu-134565-16 such individual as not being an employee third the taxpayer must have had a reasonable basis for not treating the individual as an employee if all the requirements are met the flush language of sec_530 provides that for purposes of applying employment_taxes for a particular tax period with respect to the taxpayer the individual shall be deemed not to be an employee if the worker is deemed not to be an employee then the taxpayer has no employment_tax liability with respect to remuneration paid to that worker for that period sec_530 focuses on the taxpayer’s treatment of the worker as an employee and not the taxpayer’s treatment of certain payments or services the taxpayer’s payment of its liability or the determination of which party is liable for employment_taxes on payments made to the taxpayer’s employees congressional intent that sec_530 apply only to employee or nonemployee status determinations is reflected in the language found in sec_530 that the taxpayer did not treat an individual as an employee for purposes of employment_taxes further sec_530 prohibits the service from publishing regulations or revenue rulings clarifying the employment status of individuals for purposes of employment_taxes prior to the effective date of any law clarifying the same similarly the legislative_history of sec_530 shows that congress was providing a relief provision limited to controversies regarding whether a worker was or was not an employee of a service_recipient it explains that in the late 1960s the service increased its enforcement of the employment_tax laws causing significant controversies between taxpayers and the service about whether individuals treated as independent contractors should be reclassified as employees h_r rep no 95th cong 2d sess 1978_3_cb_629 see also s rep no 95th cong 2d sess 1978_3_cb_315 until congress had adequate time to study the matter it provided relief for taxpayers who were involved in controversies with the service involving whether certain individuals are employees for purposes of the employment_taxes joint_committee on taxation staff general explanation of the revenue act of cong pincite neither the statute nor the legislative_history indicates that congress intended sec_530 to apply to disputes regarding whether a common_law employer remains liable for employment_taxes that were never paid over to the government by a conduit payroll processor rather the legislative_history reflects congressional intent to limit the application of sec_530 relief to only controversies regarding whether an individual should be reclassified from independent_contractor status or other nonemployee status such as partner to employee status s rept no pincite in the current examination there is no question regarding the proper classification status of the workers as taxpayer’s employees in fact the contractual arrangement between the taxpayer and the peo is predicated upon the treatment of the taxpayer’s postu-134565-16 workers as taxpayer’s employees for employment_tax purposes specifically under the terms of the contractual agreement taxpayer entered into with the peo taxpayer was required to remit an amount equal to the wages paid to employees along with the employer’s share of fica and the requisite amount of futa taxes prior to the end of the payroll_period so that the peo could meet the payroll requirements and pay the workers while withholding the corresponding amount of employment_taxes thereafter the peo would issue forms w-2 to the workers and report and pay employment_tax on the appropriate tax returns although taxpayer did not directly pay the wages to its employees withhold taxes from the wages paid to its employees or file federal employment and information returns reporting the_amount_of_wages and taxes to its employees taxpayer specifically contracted with a third party for purposes of fulfilling these obligations with respect to the treatment of the workers as its employees thus the contractual arrangement in and of itself demonstrates that no underlying issue of employment_tax classification status exists regarding those who received wage payments rather since taxpayer treated all of these workers as employees for purposes of taxes imposed by subtitle c but contracted with a third party for purposes of fulfilling its payroll obligations the dispute is unrelated to the proper employment_tax classification of the workers rather the dispute is limited to whether taxpayer as the common_law employer remains ultimately liable for the unpaid employment_taxes at issue as such sec_530 is not applicable to the present dispute case development hazards and other considerations revproc_85_18 1985_1_cb_518 provides some guidelines in determining whether a taxpayer did not treat an individual as an employee but does not provide an exhaustive list see sec_3 postu-134565-16 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have questions
